Citation Nr: 1302396	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  08-31 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to January 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, in which the RO increased the evaluation of the Veteran's PTSD from 10 to 30 percent, effective September 25, 2007.  The Veteran appealed, seeking a higher evaluation.

The Virtual VA paperless claims processing system includes records of VA treatment from March 2012 to August 2012, which are not associated with the paper claims file.
 
The Veteran provided testimony at a July 2008 hearing before a Decision Review Officer at the RO, and at a September 2009 hearing before the undersigned Veterans Law Judge.  Transcripts of the hearings are associated with the claims file.

In a December 2009 decision, the Board denied a rating higher than 30 percent for the Veteran's PTSD.  The Veteran, in turn, appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2011 Memorandum Decision, the Court vacated the Board's December 2009 decision and remanded the matter to the Board.  In March 2012, the Board remanded this matter to the Appeals Management Center (AMC) for actions consistent with the Court's August 2011 Memorandum Decision.


FINDINGS OF FACT

1. For the period from September 19, 2007, to February 23, 2010, as a result of his PTSD, the Veteran experienced occupational and social impairment with reduced reliability and productivity.  

2. For the period from February 24, 2010, as a result of his PTSD, the Veteran has experienced occupational and social impairment, with deficiencies in most areas, including work, family relations, thinking, judgment, and mood. 


CONCLUSIONS OF LAW

1. The schedular criteria for an evaluation of 50 percent, but no higher, for the period from September 19, 2007, to February 23, 2010, are met. 38 U.S.C.A. §§ 1155, 5107, 5110(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.400, 4.7, 4.130, Diagnostic Code 9411 (2012).

2. The schedular criteria for an evaluation of 70 percent, but no higher, for the period from February 24, 2010, forward, are met. 38 U.S.C.A. §§ 1155, 5107, 5110(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.400, 4.7, 4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

A December 2007 VCAA letter explained the evidence necessary to substantiate the claim for an increased rating for PTSD.  This letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In addition, the December 2007 VCAA notice letter was provided prior to initial adjudication of the Veteran's claim and explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA also satisfied its duty to assist the appellant under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  VA treatment records have been associated with the claims folder. VA afforded the appellant an opportunity to appear for a hearing.  The appellant testified before a Decision Review Officer in July 2008 and the undersigned VLJ in September 2009.  A copy of each transcript is associated with the claims folder. Additionally, VA afforded the appellant examinations in December 2007, January 2009, February 2010, and April 2012.  The Board notes that these VA examinations are adequate as they reflect a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis with a Global Assessment of Functioning (GAF) score, and reasoned explanations for the opinions provided at the examinations.  

In providing the Veteran a VA examination in April 2012, the RO complied with the Board's March 2012 remand instruction requesting that the Veteran be afforded a new VA examination.  See Stegall v. West, 11 Vet. App. 268 (1998) (entitlement to substantial compliance with remand instructions).

In its March 2012 remand of this matter, and in response to statements of the Court in its August 2011 Memorandum Decision, the Board requested that the AMC send the Veteran a letter requesting of the Veteran evidence of his current earnings (e.g., paystubs, W-2s, copies of his tax returns, etc.) and evidence of the specific impact that his PTSD symptoms have had on his wages and ability to perform his job (e.g., time lost, disciplinary actions, demotions, a statement from his employer, etc.).  In March 2102 the AMC sent the Veteran a letter requesting this information, in compliance with the Board's March 2012 remand instructions.  Stegall, 11 Vet. App. at 268.  The Veteran did not respond to the AMC's March 2012 letter requesting this information.  The duty to assist in the development and the adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran's lack of cooperation with this aspect of the development of his claim is a factor in the Board's decision to proceed to decide this matter without further development.

The Board finds that there is no indication that there is any additional relevant evidence to be obtained either by the VA or by the appellant, and there is no other specific evidence to advise him to obtain, other than those aspects of the evidence identified and requested in the March 2012 AMC letter to which he failed to respond.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly require the Secretary to notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by the Secretary).

Accordingly, appellate review may proceed without prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


Law and Regulations

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  

In evaluating the severity of a particular disability it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The effective date of an award of increased compensation shall be the earliest date  as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b); see also 38 C.F.R. § 3.400.

Pursuant to 38 C.F.R. §  4.130, Diagnostic Code 9411, a 30 percent rating for PTSD will be assigned where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss.  A 50 percent rating will be assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.  38 C.F.R. §  4.130, Diagnostic Code 9411.  A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

A Veteran need not exhibit "all, most, or even some" of the symptoms enumerated in the General Rating Formula for Mental Disorders to warrant the assignment of a higher rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Rather, the criteria ("such symptoms as") provides guidance as to the severity of symptoms contemplated for each rating in addition to permitting consideration of other symptoms particular to the Veteran.  Id. 

The Board is to consider the Global Assessment of Functioning (GAF) scores that have been reported in recent years.  GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  


Merits of the Claim

VA treatment records dated September 2007 to July 2012 show symptoms as severe depression, anxiety, anger, irritability, labile mood swings, periodic flashbacks, nightmares, disillusionment, survivor's guilt, and social withdrawal.  The diagnoses reflect severe PTSD with an assigned GAF score of 35.  

Mental status examinations during the Veteran's treatment evaluations show no impairment of thinking, communication, insight, or judgment.  The Veteran was oriented in all spheres.  A VA treatment report dated January 2008 noted that the Veteran was having increased difficulties at work with the day-to-day stress.  No anecdotes or examples were given.  These treatment records were all prepared by the Veteran's VA treating, psychologist, Dr. S.Z., and he commented in the reports that VA should grant the Veteran's claim based on his history of heroic service and sacrifice along with the stoic courage and nobility he displayed over the years dealing with his PTSD.  In a June 2009 VA treatment report, Dr. S.Z. severely criticized the RO, stating that "the Reno Office has no comprehension of the symptoms which define the diagnosis of Posttraumatic Stress Disorder."

On psychiatric examination in December 2007, the appellant reported that his current symptoms include getting easily aggravated, swearing a lot, and intrusive memories since there has been war news on the television.  The appellant indicated having "sometimes" daily intrusive and distressing memories about Vietnam, and dreams every 3 to 4 months.  He reported that he tries to avoid triggers.  He noted as follows: Irritability and outbursts of anger causing him to avoid people; aggressive driving in the last couple years; an inability to concentrate while watching television (but no concentration problems at work); and hyperstartle response. 

By history, he had been married for 36 years and had worked at his current job since 1999.  He related that his employer had told him to watch his attitude and irritability.  He stated that "I have to adapt to their thievery and lying and stupidity."  He denied any friends, stating that "they're dead."  He also denied hobbies and going to the movies.  He reported shopping with his wife, who does not drive, and infrequently going to a restaurant.  

Mental status examination reflected full orientation to person, place, time, and situation.  Examination showed no impairment of thought, communication, insight, or judgment.  There were no symptoms of psychosis, or gross impairment of memory.  Long term memory was intact and, by history, the appellant sometimes would forget things.  The Veteran was appropriately dressed and groomed with good hygiene.  Mood was appropriate to thought content.  There were no panic attacks.  There was a restricted range of affect.  The examiner described the Veteran  having markedly diminished interest in life activities and noted that his wife found him distant.  The diagnosis was PTSD and a GAF of 45 was assigned.  The examiner commented that the appellant described poor psychological functioning and that, except for his wife, he does not socialize and keeps up with his children from a distance only.  

The December 2007 examiner commented that the Veteran's quality of life was poor, and the prognosis poor, with the Veteran having more and more difficulty handling symptoms, which, in the examiner's view, would continue as the Veteran aged.  The December 2007 VA examination was conducted by J.O., MD, a Board Certified Psychiatrist.

At a July 2008 videoconference hearing before an RO Decision Review Officer, the Veteran testified that an increased evaluation is warranted based on the reports of his VA treating psychologist.  The appellant reported regular counseling sessions.  He denied taking any medication for symptoms of depression, anxiety, or sleep impairment.  He reported that he keeps himself busy.  He complained of mood swings.  The Veteran acknowledged having received and read the rating criteria.  He stated that he is not the same person he was 30 years ago because of PTSD.

On VA examination in January 2009, the Veteran reported similar PTSD symptoms, and social and work history.  Mental status was essentially unchanged except that he seemed nervous.  He described his mood and spirits as "crap" the last 8 years and noted that the war in Iraq bothered him along with minor sleep impairment.  He stated that his irritability was a problem at work sometimes, his interest was down, and that he enjoys his life, "finds it interesting."  Concentration was described as down.  He reported having daily intrusive and distressing memories about Vietnam.  The examiner indicated that the Veteran had a "markedly diminished interest in life activities: goes to work, which he finds interesting, and then goes home."  

The examiner wrote that the symptoms "have caused problems in his life, e.g., with being adequately employed and staying with one job, as well as socially, so that he has no friends.  It was noted that his symptoms seem to worsen with age.  PTSD was diagnosed and a GAF of 42 was assigned, with the examiner noting "some impairment at work starting."  The examiner commented, "He socializes only with his wife, and has no friends."

The January 2009 VA examination was conducted by the Board Certified Psychiatrist who had previously examined the Veteran in December 2007, as described above.

At his September 2009 Travel Board hearing, the Veteran indicated that he works as a slots technician at a casino 40 hours a week and that he had been married for 39 years.  He stated that he was able to get along with some coworkers and management, but indicated annoyance with people that do not work and getting "pissed off" at times at work.  He indicated that, at the end of the work day, he does not ruminate about his day, but rather he was glad to leave and relax at home.  He described his symptoms as being tired and aggressive; he stated that he yells and screams.  He denied taking any medication and noted regular psychological counseling.  He denied going to the grocery store and reported that he did not like strangers.  He expressed frustration and anger with VA and the RO for denying his claim for an evaluation greater than 30 percent.

At a VA examination on February 24, 2010, on mental status examination, there was no gross impairment in thought process or communication during the examination interview.  There were no delusions or hallucinations.  Eye contact appeared relatively good.   He interacted fairly well during the session.  However, there was noticeable inappropriate hostility, especially initially, when the Veteran first walked into the office.  He admitted to suicidal and homicidal thoughts but denied any actual intent.  He said that the last time he had a suicidal thought was when he was in Arizona (by history contained in the report, this would date back to 1990), although he never had any suicidal attempt.  

The examiner commented that the Veteran seemed to be able to maintain minimal personal hygiene, but that he seemed to be neglectful of his basic activities of daily living.  His wife had to remind him to comb his hair or shave his beard.  On the day of examination, he put on shoes without looking closely at what he was wearing.  He ended up with non-matching black shoes; one shoe needed to be laced, and the other had Velcro closure.  He appeared oriented to person, place, and time.  He stated that he gets absent-minded and sometimes forgets what he is about to do, at work or at home.  He denied any ritualistic behavior, although he admitted that he tended to obsess about things that irritate him and sometimes would keep thinking about the same thing for two or three days.  Speech was generally relevant and logical.  There were no obscure speech patterns.  He denied any panic attacks.  He admitted to depression, depressed mood, and anxiety.  He denied any impulse control problem.  He said he sleeps fairly well except when he has his nightmares, which occurred periodically.  

The examiner diagnosed the Veteran as having chronic PTSD.  The assigned GAF score was 40.  The examiner found the Veteran capable of managing his financial affairs.  The examiner found the Veteran to have PTSD signs and symptoms, with deficiencies in most areas.  At work, he had problems with temper flare-ups, which he said happened all of the time.  The Veteran thought he was able to keep his job because he had been with the same company since 1999, and they just tolerated him.  His family relationships were noted to be impaired.  His wife said that he would isolate himself, even from family.  His judgment was found to be impaired.  He was noted to have frequent irritability, with frequent road rage, and he was always "pissed off," even at work.  He could not tolerate other people's idea of humor.  His thinking was noted to be impaired.  He admitted that he gets paranoid with people, and sometimes would even  get violent, hostile thoughts, which he admitted he had no actual intention of actually doing.  His mood was depressed.  The examiner commented that in his view the Veteran needed to be tried on medications for his PTSD and for his depression, and had advised the Veteran to talk to his treating psychologist to refer him to a subscriber.  

The February 2010 VA examiner was conducted by G.J., MD, a Board Certified Psychiatrist who had not previously examined the Veteran for compensation purposes.          

At a VA examination in April 2012, the Veteran was found to have PTSD. He was found to have nightmares and flashbacks, both weekly and severe; avoidance of triggers and reminders of trauma, avoidance of people, troubled interpersonal relationships, and anger, each daily and severe; aggression and depression, both daily to weekly and severe; anxiety, daily to weekly and severe; depression, daily to weekly and moderate to severe; sleep disturbance, daily to weekly and moderate in severity; and impaired concentration, daily to weekly and mild to moderate in severity.  

The April 2012 VA examiner found that the Veteran's symptoms impacted his mood, motivation, family relations, social relationships (none), and job performance.  While the Veteran reported his job performance as "fine," on further discussion he noted that he can become angry and start yelling at work, becomes distracted and forgets what he is working on, and becomes agitated when given a task he does not know how to complete.  It appeared his job performance was "fine" when was performing the same tasks he knows well and does not have to interact with people, which was not always possible as he works in a casino as a slot machine technician.  The examiner commented that overall, the Veteran described impairment in most areas of his life.  

The April 2012 VA examiner assigned a GAF score of 42.  The examiner commented that the Veteran had chronic and severe PTSD that included flashbacks, avoidance of triggers, avoidance of people, troubled interpersonal relationships, anger, aggression, depression, anxiety, sleep disturbance, and impaired concentration.  His symptoms were found to impact his mood, motivation, family relationships, social relationships (none), and job performance.  He was noted to have no contact with his extended family members.  While he reported fair to good  relationships with his wife and children, he noted ongoing verbal aggression toward them.  He also noted that would become angry quickly with them and throw objects.  He denied having any friends and reported generally being socially isolated.  The examiner commented that while the Veteran reported his job performance as "fine," upon further discussion he noted that he can become angry and start yelling at work, that he becomes distracted and forgets what he was working on, and becomes agitated when given a task he does not know how to complete.  The examiner commented that it appeared that the Veteran's job performance was "fine" when he was performing the same tasks that he knows well and does not have to interact with people, which was not always possible when he worked in a casino as a slot machine technician.  The examiner commented that overall, the Veteran described impairment in most aspects of his life due to his PTSD symptoms.  

The April 2012 VA examiner provided a summary finding (by a checked box) that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner indicated that she had reviewed the claims file, and reported a one-page recent history pertaining to his family, occupation, education, mental health, and relevant legal and behavioral history, largely duplicative of the findings reported above.  The examiner commented that the Veteran reported past suicidal ideation but denied current suicidal ideation, and reported feelings of hopelessness and helplessness.  

The April 2012 VA examination was conducted by S.S., Ph.D.  In compliance with the Board's March 2012 remand instructions, she was an examiner who had not previously examined the Veteran for compensation purposes.

The Board finds that the criteria for an increased rating of 50 percent are met for the period from September 19, 2007, the date that the Veteran's treating psychologist found that an exacerbation of the Veteran's condition had occurred, to February 23, 2010.  September 19, 2007, is the first date that it is ascertainable from the evidence that the Veteran's PTSD had increased in severity, and is within one year of receipt of his September 25, 2007, application for an increased rating.  See 38 U.S.C.A. § 5110(b).  For reasons discussed below, during this period, the Veteran's manifestations and impairment due to PTSD are best described as occupational and social impairment with reduced reliability and productivity.  See 38 U.S.C.A. § 4.130, Diagnostic Code 9411.

In its August 2011 Memorandum Decision, the Court expressed interest in further development of the matter of the extent to which the Veteran's PTSD affected his powers of concentration.  The Court noted that at a VA January 2009 VA examination, the appellant stated that his PTSD has affected his powers of concentration, and that although the examiner noted this symptom, she did not discuss it further.  In particular, the examiner stated that "concentration is sometimes down."  

On this point, the Board notes that at the Veteran's April 2012 VA examination, before a new examiner, it was found that impairment of concentration was present but among the least severe of his symptoms, occurring daily to weekly and being mild to moderate in severity.

The Veteran's treating VA psychiatrist assigned GAF scores of 35 on all occasions.  The Board finds the GAF scores assigned by this clinician of low probative value. They are significantly lower than all other GAF scores of record, including those assigned by three separate VA examiners, which are more consistent with one-another and are more well-reasoned and factually supported.  Further, the treating VA psychologist spends relatively little time stating the reasons for the GAF score assigned or detailing the results of mental status examinations or ongoing psychiatric symptoms, but rather appears largely to cut and paste from prior treatment notes and over time add incremental additional criticisms of VA adjudicators.  The VA examiners note more symptoms and appear to demonstrate more detailed consideration on metal status examination than the treating VA psychologist.  He does not appear to review the bases for the GAF score assigned over time and it has remained fully stagnant over a period of more than four years.  As a result, as medical evidence, his opinions and findings are of some limited probative weight, but ultimately, of lower probative weight than the more detailed, thorough, reasoned and substantive findings and opinions of the other VA clinicians of record.

Further, while the DSM IV provides that a GAF of 31to 40 is indicative of some impairment in reality testing or communication or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood, the preponderance of the objective evidence for the period prior to February 23, 2010, shows otherwise.  Mental status evaluations consistently showed that the Veteran was oriented in all spheres and without any impairment of communication, thought, judgment, or insight.  The evidence of record further showed that the Veteran maintained relatively successful, if somewhat restricted, full-time employment and family relations.  The Board assigns greater probative value to the subjective complaints and history along with the mental status findings, and the findings of the December 2007 VA examiner, who assigned GAF scores of 45 in December 2007 and 42 in January 2009.

In its August 2011 Memorandum Decision the Court requested that the Board directly consider the GAF scores assigned by persons other than the Veteran's treating VA psychologist.  The Board notes the relatively consistent disability picture depicted by GAF scores assigned by VA examiners, which over the course of approximately five years have provided a consistent picture of serious symptoms with some worsening as the Veteran ages.  This was predicted by the December 2007 VA examiner, who stated that the prognosis was poor.  The GAF scores assigned are 45 in December 2007, 42 by the same psychiatrist in January 2009, 40 by another VA psychiatrist in February 2010, and again 42, this time by a VA Ph.D. psychologist, in April 2012.

As the GAF scores at these examinations are well-explained and factually supported, and have created a consistent picture over time, the Board accepts them at face value as significant and probative evidence.  As noted, GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  In light of these findings, the Board finds that a rating of no less than 50 percent is warranted effective from the period from September 19, 2007, when the period of exacerbation is indicated by the Veteran's treating psychologist to have begun.  In the Board's view, these types of "serious" symptoms, as they are referenced in the criteria for assigning GAF scores, are most consistent with the types of impairment and severity of symptoms as listed in the rating criteria for a 50 percent or 70 percent rating, depending on the specific facts of a case or for a given period of time.  

In making this determination, the Board has considered the Court's guidance in Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002), as was directed in t he Court's August 2011 Memorandum Decision.  Specifically, the criteria ("such symptoms as") provides guidance as to the severity of symptoms contemplated for each rating in addition to permitting consideration of other symptoms particular to the Veteran.  Id. 

The Board notes that a rating of 50 percent for PTSD was the remedy the Veteran sought during the course of his appeal before the Court.

For the period from September 19, 2007, to February 23, 2010, the next higher rating of 70 percent is not warranted because the evidence does not show  "occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships."  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

In its Memorandum Decision the Court expressed concern over allusions to suicidal ideation in the record.  At the January 2009 VA examination, the Veteran was noted not to have suicidal ideation at that time, though it was noted that the Veteran talks about it with his wife sometimes.  At the February 24, 2010, VA examination, the examiner obtained clarification from the Veteran that he had experienced suicidal ideation in the past but not over the last several years.  He said that the last time he had a suicidal thought was when he was in Arizona, which the Board notes by history would date back to the 1990s.  Thus, this aspect of the criteria for a 70 percent rating is not met or approximated.

Additionally, there is no indication in the testimony or medical record prior to February 23, 2010, that the appellant has difficulty in understanding complex commands, or that he has impaired memory, long and short term. The Veteran's continued employment repairing slot machines suggests that he can complete tasks and apply retained learned information.  The Veteran's symptoms prior to February 24, 2010, are not shown to have resulted in impairment of judgment, insight, thinking, or communication.  On this point, testimony reflects that he had retained judgment by not acting out while driving.

Mental status evaluations consistently showed prior to February 24, 2010, that the Veteran was oriented in all spheres and without any impairment of communication, thought, judgment, or insight.  The Board observes that, although having had two hearings, the appellant had not described any inability to perform the requirements of his job due to PTSD symptoms and he specifically denied lost time from work due to PTSD. The Veteran reported avoiding people, but he acknowledged getting along with some coworkers and management.

However, as the Court noted, while the Veteran and his wife had persevered in the marital relationship, the Veteran and his wife have had significant difficulty in the relationship, having to overcome symptoms such as irritability, anger, nightmares, social isolation, and sleep impairment.  The appellant's wife is reported to have stated that "he is distant, hard to get close to." While he takes his wife to the grocery store, the Veteran stated "that is all we do because of me." At a decision review officer hearing, the appellant testified: "I have been married 37 years and I am still married as of this day, this morning now.  But my wife has mentioned that she's noticed the tremendous [e]ffect on her, plus the change in me-my moods."

The Court noted in its August 2011 Memorandum Decision that, as to employment, the record indicates that the Veteran has experienced progressive difficulties in attaining a living wage. As the Court notes, the Veteran has stated that it is "harder and harder to make a living."  Despite a demonstrated ability to work with complex devices having a high technical content, the appellant by his account has gone from automotive wages with Chrysler, to wages in the robotic industry, to repairing slot machines in a position that reportedly paid $6 per hour in 1994.  

While the record does not disclose his earnings in his present position with a casino, it may be that the appellant's progressively worsening PTSD symptoms have attenuated his earnings.  However, as noted above, when the AMC requested information from the Veteran as to his employment and income over time and the effects of his PTSD over time, and in a letter dated in March 2012, the Veteran failed to respond to the letter.  Thus, development of this aspect of the claim was hindered by lack of cooperation from the Veteran in the development of the claim.  The duty to assist in the development and the adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The preponderance of the evidence shows that the impairment shown prior to February 24, 2010, by both the Veteran's account and by the results of the VA examinations afforded him, are not of the severity commensurate with symptoms set forth in the exemplary criteria for a 70 percent rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  While anxiety is shown, his symptoms do not include panic attacks more than once a week. While mood swings, depression, and loss of interest are shown, these symptoms did not impair the Veteran's ability to get up each morning and go to work, and enjoy work itself.  This did not keep the Veteran from taking his wife shopping, though this was described as an exception to the normal isolation rather than as a behavior consistent with his symptoms.  While aggressiveness and anger and outbursts were reported by the appellant, and these symptoms raised concerns at work, he has maintained reliable employment over the course of many years.  The Board acknowledges that such symptoms have created difficulty for the Veteran to establish effective work and social relationships; and irritability has encouraged social withdrawal and made him reluctant to engage in social relationships outside his family.  However, for the period prior to February 24, 2010, the preponderance of the evidence shows that PTSD was productive of no more than reduced reliability and productivity, as opposed to occupational and social impairment with deficient in most areas.  Symptoms of commensurate severity as suicidal ideation, obsessional rituals, illogical speech, near-continuous panic or depression, unprovoked irritability with periods of violence, spatial disorientation, neglect or personal appearance, and difficulty adapting to stressful circumstances, are not shown.  Rather, the preponderance of the evidence shows that the Veteran had adapted, albeit with significant difficulties, resulting in reduced reliability and productivity at work and in his personal relations.  Thus, for this period, the criteria for a 50 percent rating are better approximated than the criteria for a 70 percent rating.  See 38 C.F.R. 4.130, Diagnostic Code 9411.

In its August 2011 Memorandum Decision, the Court requested that the Board consider whether staged ratings are warranted in this matter.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

At the January 2009 VA examination, some worsening was shown.  A GAF of 42 was assigned, as opposed to the GAF of 45 assigned by the same examiner in December 2007.  In assigning this lowered GAF score, the examiner commented that there was "some impairment of work starting."  The examiner commented that the Veteran described poor psychosocial functioning; that he only socialized with his wife and had no friends; that his quality of life was fair to poor, limited to work and home; and that the prognosis was poor.  This was a similar but somewhat more severe picture than that depicted by the same examiner in December 2007.  Concentration was indicated to be down.  Still, judgment was good, insight was good, speech was goal oriented and logical, and he reported no panic attacks.  The examiner in January 2009 made a finding that work was beginning to be impacted, but still noted the Veteran to be enjoying his job, to be neatly and cleanly dressed in casual pants with good hygiene and grooming; to be cooperative and pleasant, though nervous; and to have no impairment of thought process or communication.  

Further, at his September 2009 Board hearing, the Veteran provided credible hearing testimony that he was working 40 hours per week, without losing time due to his PTSD, that he worked hard at work, and that he yelled and screamed while driving but did not use the horn.  He testified that he generally could get along with coworkers and management when he needed to, though for much of his job he worked alone.  He stated that he did not ruminate about work after working hours, but rather was glad at the end of the day to have the chance to relax; that he continued to have a relationship with his wife that was helpful to him; and that he was able to handle the stress of waiting for his representative before the hearing better than other people might be able to.  

Thus, as discussed at greater length above, the level of impairment demonstrated at the December 2007 and January 2009 VA examinations and by the September 2009 Board hearing testimony was most consistent with the criteria for a 50 percent rating.  Though the GAF assigned by the examiner was reduced from 45 in December 2007 to 42 in January 2009, the preponderance of the evidence shows that the apparent declines in critical areas such as thinking, judgment, and maintenance of personal appearance had not yet occurred.

While the symptoms and manifestations indicated at the January 2009 VA examination and the September 2009 Board hearing are most consistent with a 50 percent rating, as discussed above, two additional VA examinations of high probative weight, by separate VA examiners, were conducted in February 2010 and April 2012.  These include well-explained GAF scores of 40 and 42, respectively, with GAF scores of 31 to 40 representing a higher level of disability, characterized as some impairment in reality testing or communication or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood.  

At the February 24, 2010, VA examination, the Veteran was noted to have problems in thinking and judgment and to not pay full attention to his personal appearance.  This becomes consistent with the rating criteria for a 70 percent, that there be occupational and social impairment, with deficiencies in most areas, including work, family relations, judgment, thinking and mood.  In fact, the February 2010 and April 2012 VA examiners made exactly this finding when queried as to the current level of disability experienced by the Veteran due to his PTSD.  

The evidence shows that for the period from February 24, 2010, as a result of his PTSD, the Veteran has experienced occupational and social impairment, with deficiencies in most areas, including work, family relations, thinking, judgment, and mood.  He shows inappropriate hostility; is able to maintain minimal personal hygiene, but at times is neglectful of his basic activities of daily living; and has daily intrusive and distressing memories about Vietnam, markedly diminished interest in life activities, depression, anxiety, nightmares, temper flare-ups, impaired family relationships, impaired judgment, and frequent irritability at home and at work, with frequent road rage.  He demonstrates avoidance of triggers and reminders of trauma, avoidance of people, troubled interpersonal relationships, and anger, each daily and severe; aggression and depression, both daily to weekly and severe; anxiety, daily to weekly and severe; depression, daily to weekly and moderate to severe; sleep disturbance, daily to weekly and moderate in severity; and impaired concentration, daily to weekly and mild to moderate in severity.  

Affording the benefit of the doubt in favor of the Veteran, from February 24, 2010, forward, represents long-term further worsening of the Veteran's condition.  It is the first point in time from which this degree of worsening, to include neglect of personal appearance and impairment of thinking and judgment, is ascertainable from the evidence of record.  As a result, affording the benefit of the doubt in favor of the Veteran, a rating of 70 percent is warranted effective from February 24, forward.

The preponderance of the evidence establishes that the next higher rating of 100 percent is not warranted.  The Veteran is not by any reasonable reading of the evidence shown to have total occupational and social impairment.  He continues employment and relations with his wife, though with significant difficulties.  He does not have symptoms of a severity commensurate with gross impairment in thought processes; delusions or hallucinations; grossly inappropriate behavior; persistent danger in hurting himself or others; inability to perform activities of daily living (though he may be neglectful of activities of daily living at times); disorientation to time or place; or memory loss of names of close relatives, hiss occupation, or his own name.  These types of symptoms are never shown by history or on mental status examination.  Rather, he continues to function in a meaningfully effective way, both at work and at home, though with difficulties and impairment in most areas.

The Board has considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular consideration for rating of the Veteran's service-connected PTSD.  The governing norm in such exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the Veteran's symptoms of PTSD have not been found exceptional or unusual and the ratings established are considered by symptoms of a nature and severity consistent with the rating criteria.  The Veteran has continued to maintain employment notwithstanding his substantial disability rating.  The rating criteria account for his level of disability for the period from September 19, 2007, to February 23, 2010, as a result of his PTSD, during which the Veteran experienced occupational and social impairment with reduced reliability and productivity, and for the period from February 24, 2010, during which the Veteran experienced occupational and social impairment, with deficiencies in most areas, including work, family relations, thinking, judgment, and mood.  Accordingly, referral of this matter for extraschedular consideration is not warranted. 38 C.F.R. § 3.321(b).




ORDER

An increased rating of 50 percent is granted for the period from September 19, 2007, to February 23, 2010. 

An increased rating of 70 percent is granted for the period from February 24, 2010, forward.  




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


